DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In this specific instance, there are two claims labelled as ‘claim 8’.  The first claim labeled as ‘8’ remains claim 8.  The corrections start with the second, dependent claim 8.
Mis-numbered claims 8-10 (original) been renumbered 9-11 (corrected) respectively.
Claims 1-11 are objected to because of the following informalities:  
For all claims 1-11; independent claims typically are presented as ‘A computer implemented method’ for example; while dependent claims are then presented as ‘The computer implemented …’  It is suggested that the preamble be corrected for each claim to ensure proper antecedent relationships between independent and dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 (corrected numbering) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 (corrected numbering) recites the limitation "the overlay", “the dental situation” “the region between the lower” in lines 3, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 (corrected numbering) recites the limitation "the step of overlaying" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih (here after Boro)(US Pub 20170049311, see IDS) in view of Deichmann (US Pub 20130218530, see IDS).
Re claim 1, Boro discloses computer implemented method for aligning (Paragraphs 31-32, 34, 37-38, 49, 54) a three-dimensional model (6) (Paragraphs 31-32, 34, 37-38, 49, 54) of a patient's dentition (Paragraphs 31-32, 34, 37-38, 49, 54) to an image (Paragraphs 31-32, 34, 37-38, 49, 54) of the patient recorded by a camera (3) (Paragraphs 31-32, 34, 37-38, 49, 54), the method comprising the steps of: 
estimating the positioning of the camera (3) (Figures 2A-B; 3B; Paragraphs 29-31, 36-37, 40-41) relative to the face of the patient (Figures 2A-B; 3B; Paragraphs 29-31, 36-37, 40-41) during recording of the image (Figures 2A-B; 3B; Paragraphs 29-31, 36-37, 40-41), and 
rendering a two-dimensional image (7) (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41) of the dentition using a virtual camera (8) (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41) processing the three-dimensional model (6) (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41) of the dentition (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41), wherein the virtual camera (8) is operating using the estimated positioning (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41) of the camera (3) (Figures 2A-B; 3B; 6; Paragraphs 29-31, 36-38, 40-41), 
characterized by further comprising: 
retrieving the three-dimensional model (6) of the dentition of the patient (Figure 1; Paragraphs 5, 28-29), 
rendering a two-dimensional image (7) (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) of the dentition of the patient (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) using the virtual camera (8) (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) processing the three-dimensional model (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) of the dentition at the estimated positioning (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46), 
carrying out feature detection (Paragraphs 41-44 and 49-50) in a dentition area in the mouth opening of the image (1) (Paragraphs 41-44 and 49-50) of the patient recorded by the camera (3) (Paragraphs 41-44 and 49-50) and in the rendered image (7) by performing edge detection and/or a color-based tooth likelihood determination (Paragraphs 41-44 and 49-50) in the respective images and 6forming a detected feature image (Paragraphs 41-44 and 49-50) for the or each detected feature (Paragraphs 41-44 and 49-50), 
calculating a measure of deviation (Paragraphs 36-38, 48-50, 54) between the detected feature images of the image taken by the camera (3) (Paragraphs 36-38, 48-50, 54) and the detected feature image of the rendered image (Paragraphs 36-38, 48-50, 54), 
varying the positioning of the virtual camera (8) (Paragraphs 40-44, 46, 49-50, 54) to a new estimated positioning (Paragraphs 40-44, 46, 49-50, 54) and repeating the preceding three steps (Paragraphs 40-44, 46, 49-50, 54; Figures 8, 9, 14) in an optimization process to minimize the deviation measure (Paragraphs 40-44, 46, 49-50, 54; Figures 8, 9, 14) to determine the best fitting positioning of the virtual camera (8) (Paragraphs 40-44, 46, 49-50, 54); however Boro fails to explicitly disclose wherein the alignment to an image comprises aligning the patient’s dentition to an image of the face of the patient recorded by a camera (3), the image including the mouth opening.
This design is however disclosed by Deichmann.  Deichmann discloses wherein the alignment to an image (Paragraphs 30, 41, 49, 54, 285, 330) comprises aligning the patient’s dentition (Paragraphs 30, 41, 49, 54, 285, 330) to an image of the face of the patient recorded by a camera (3) (Paragraphs 30, 41, 49, 54, 285, 330), the image including the mouth opening (Paragraphs 30, 41, 49, 54, 285, 330).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Boro in order to incorporate the facial considerations as shown in Deichmann as it would allow for a broader range of images to be considered in the processing reducing the physical and technical demands of the imaging process as images would not be limited to those exclusive of interfering facial features and obstructions.

Re claim 2; the combined disclosure of Boro and Deichmann as a whole discloses computer implemented method according to claim 1, Deichmann further discloses the design characterized in that before determining the measure of deviation (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330), the image of the face is analyzed to detect a lip line (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330) surrounding the mouth opening (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330) and only picture elements inside of the lip line are selected for determining the measure of deviation in the image recorded by the camera (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330), wherein the lip line is also overlaid in the two- dimensional image (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330) rendered from the three-dimensional model (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330) of the dentition and only the region inside the lip line is used for determining the measure of deviation (Paragraphs 30, 41, 54, 100-102, 171-174, 285, 289-290, 330).

Re claim 3; the combined disclosure of Boro and Deichmann as a whole discloses computer implemented method according to claim 1, Deichmann further discloses characterized in that feature detection (Paragraphs 29, 100-102, 290-298, 315-316) is carried out by performing edge detection only (Paragraphs 29, 100-102, 290-298, 315-316).

Re claim 5; the combined disclosure of Boro and Deichmann as a whole discloses computer implemented method according to claim 1, Deichmann further discloses characterized in that feature detection is carried out by performing edge detection (Paragraphs 100-102, 315-316, 326) and color-based tooth likelihood determination (Paragraphs 100-102, 315-316, 326), and that a combined measure of deviation is calculated from the detected edge images (Paragraphs 100-102, 315-316, 326) and the detected color-based tooth likelihood images (Paragraphs 100-102, 315-316, 326).

Re claim 6; the combined disclosure of Boro and Deichmann as a whole discloses computer implemented method according to claim 1, Boro further discloses characterized in that feature detection (Paragraphs 41-44 and 49-50) is carried out by performing color-based tooth likelihood determination only (Paragraphs 41-44 and 49-50).

Re claim 8, the combined disclosure of Boro and Deichmann as a whole discloses computer implemented method according to claims 1-3 and 5-6 above (multiple dependent claim), Boro further discloses computer implemented method for visualizing a two-dimensional image (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) obtained from a three- dimensional model (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) of a dental situation in an image (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) of the patient recorded by a camera (Figures 2A-B; 3B; Paragraphs 29-31, 36-37, 40-41), the method comprising the steps of: 
8aligning the three-dimensional model of the dentition (Paragraphs 40-44, 46, 49-50, 54) of the patient to the image of the face of the patient recorded by the camera (3) (Paragraphs 40-44, 46, 49-50, 54) by performing a method according to any of the preceding claims (see rejection of claim 1-3, 5-6 above); 
rendering a two-dimensional image (7) of the dental situation (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) from the three-dimensional model of the dental situation using the virtual camera (8) (Paragraphs 28-29, 31-32, 34, 36-38, 41, 46) using the determined best fitting positioning for the virtual camera (Paragraphs 40-44, 46, 49-50, 54; Figures 8, 9, 14); 
overlaying the two-dimensional image (Paragraphs 40-44, 46, 49-50, 54) of the dental situation rendered using the virtual camera (Paragraphs 40-44, 46, 49-50, 54) in the image of the face of the patient recorded by the camera (Paragraphs 40-44, 46, 49-50, 54); and 
displaying the image of the face of the patient taken by the camera (Figure 18-19; Paragraphs 56-58, 60) with the overlaid rendered two-dimensional image of the dental situation on a display (2) (Figure 18-19; Paragraphs 56-58, 60); Deichmann further discloses wherein the image comprises the face of a patient (Paragraphs 30, 41, 49, 54, 285, 330), the image including the mouth opening of the patient (Paragraphs 30, 41, 49, 54, 285, 330), wherein the three- dimensional model of a dental situation is based on a three- dimensional model of the dentition of the patient (Paragraphs 10, 30, 41, 43, 49, 54, 285, 330, 336-338) and compared to the three-dimensional model of the dentition includes modifications (Paragraphs 10, 30, 41, 43, 49, 54, 285, 330, 336-338) due to dental treatment or any other dental modification (Paragraphs 10, 30, 41, 43, 49, 54, 285, 330, 336-338).

Allowable Subject Matter
Claims 4, 7, 11 and 8 (when considered dependent on claims 4 or 7) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate ore render obvious the limitations of the above cited claims.  Re claim 4; the prior art fails to explicitly teach the edge subdivision processing.  Re claim 7 the prior art fails to explicitly teach the specific deviation calculations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631